                                           Case 3:19-cr-00060-WHO Document 34 Filed 06/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITED STATES OF AMERICA,                       Case No. 19-cr-00060-WHO-1
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING MOTION FOR
                                                 v.                                        COMPASSIONATE RELEASE
                                   9

                                  10       EID ABDEL WAHHAB,                               Re: Dkt. Nos. 28, 30, 33
                                                        Defendant.
                                  11

                                  12          In April 2020 defendant Eid Abdel Wahhab filed a motion for compassionate release
Northern District of California
 United States District Court




                                  13   pursuant to 18 U.S.C. § 3582(c)(1)(A). Dkt. No. 28. He filed his motion pro se and argued that in

                                  14   light of the COVID-19 pandemic and his lack of danger to the community, he should be released.

                                  15   In an Order dated May 1, 2020, I explained to him that I could not grant his motion because: (1)

                                  16   he did not address whether he had sought compassionate release from the Bureau of Prisons to

                                  17   exhaust that process; and (2) he did not demonstrate any “extraordinary and compelling reasons”

                                  18   under to justify compassionate release. Dkt. No. 29 (explaining the extraordinary and compelling

                                  19   reasons under 18 U.S.C. § 3582 as identified in U.S.S.G. § 1B1.13).

                                  20          After his former counsel was reappointed, Mr. Wahhab filed a renewed motion for

                                  21   compassionate release. Dkt. No. 33.1 In the renewed motion, Wahhab describes his efforts to

                                  22   seek compassionate release from the Bureau of Prisons directly, resolving the first issue identified

                                  23   above. Dkt. No. 33. As to the second, Mr. Wahhab admits he does not meet any of the first four

                                  24   compelling justification criteria I identified in my prior Order. Dkt. No. 29. He admits he “does

                                  25   not suffer from a serious or terminal illness,” is only 27 years old, and has served approximately

                                  26
                                       1
                                  27    Prior to the reappointment of his former counsel, Mr. Wahhab filed a response to my May 1,
                                       2020 Order explaining the steps he took to seek compassionate release from the Bureau of Prisons
                                  28   and reiterating the prior grounds for compassionate release in light of the COVID-19 pandemic.
                                       Dkt. No. 30.
                                          Case 3:19-cr-00060-WHO Document 34 Filed 06/23/20 Page 2 of 2




                                   1   33% of his sentence. Id. at 1. He admits that there are “no circumstances for him to care for a

                                   2   minor child or spouse.”

                                   3           The relief Mr. Wahab seeks is based solely on the fifth “catch-all” criteria. He contends

                                   4   that “the COVID-19 pandemic is a compelling reason for his release to home confinement.” Id.

                                   5   Mr. Wahhab assert that he is at “high risk” due to the “open dormitory” housing and the

                                   6   “extraordinarily high number of positive cases at FCI Lompoc.” Id. at 2. The conditions of

                                   7   confinement at FCI Lompoc with respect to COVID-19 are the basis of a class action filed in May

                                   8   in the Central District of California. Torres et al. v. Milusnic, et al., Central District of California,

                                   9   Case No. 20-cv-4450-CBM-PVC.

                                  10           Mr. Wahhab’s motion for a reduction in sentence or compassionate release to home

                                  11   confinement is DENIED. I do not doubt the validity of Mr. Wahab’s concerns, but the same

                                  12   argument applies to any inmate at FCI Lompoc. If there was a basis to grant relief, it should be
Northern District of California
 United States District Court




                                  13   applied wholesale after development of a good record in a civil rights action, not in a motion for

                                  14   compassionate release. Consideration of relief on a motion for compassionate release looks not at

                                  15   the generalized impacts on the movant and others but to the specific effects on him that, in

                                  16   combination, make his circumstances extraordinary and compelling. He has not made such a

                                  17   showing. Without it, I cannot grant his motion.

                                  18           IT IS SO ORDERED.

                                  19   Dated: June 23, 2020

                                  20

                                  21
                                                                                                       William H. Orrick
                                  22                                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
